Order granting plaintiff’s motion for a reargument and, on reargument, granting plaintiff’s motion for summary judgment to the extent of allowing judgment in his favor in the sum of $900 as part of plaintiff’s first cause of action; in the sum of $1,226 as part of plaintiff’s second cause of action; and in the sum of $241.76 as part of plaintiff’s third cause of action, without prejudice to the rights of the plaintiff as to the balance of his claim or the right to continue the said causes of action and to proceed to trial thereon, unanimously affirmed, with ten dollars costs and disbursements. No opinion. Present -— Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.